DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's “Response to Final Office Action” filed on 23 November 2020 has been entered [hereinafter Response], where:
Claims 14, 25, 32, and 33 have been amended.
New claims 35-39 are presented for examination.
Claims 14-39 are pending.
Claims 14-39 are rejected.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: 
a.	“a feature mapping tool” in claims 14 and 33,
b.	“a model deployment tool” in claims 14 and 33,
c.	“an epilepsy refractoriness generator” in claims 14 and 33.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them from being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them from being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 103
6.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
9.	Claims 14, 25, 32, and 35-39 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of Devinsky et al., “Changing the approach to treatment choice in epilepsy using big data,” Epilepsy & Behavior (2016) [hereinafter Devinsky].
Regarding claims 14 and 25, Aharonov teaches [a] computer platform (Aharonov ¶ 0047 teaches a computing device 110) of claim 14, and regarding claim 25, [a] computerized method (Aharonov ¶ 0012 teaches a computer-implemented method) for generating epilepsy refractoriness predictions comprising:
a client configured for interfacing with a data interface server, the data interface server configured to request formatted electronic medical records data for a patient from an electronic medical records database (Aharonov ¶ 0009 teaches that the problem is to characterize subpopulations with a high (or low) relative response to the given exposure with respect to the alternative. This problem becomes very challenging when the number of population characteristics is large, such as is the case in electronic medical records data (that is, formatted electronic medical records data for a patient from an electronic medical records database); Aharonov ¶ 0050 teaches that the [c]omputing device 110 may also include a network adapter or interface 916, such as a TCP/IP adapter card or wireless communication adapter (such as a 4G wireless communication adapter using OFDMA technology). Application programs 928 on computing device 110 (that is, a client configured for interfacing with a data interface server) may be downloaded to the computing device from an external computer or external storage device (that is, an electronic medical records database) via a network . . . and network adapter or interface 916. . . . The network may comprise . . . gateway computers and/or edge servers (that is, the data interface server configured to request formatted electronic medical records data for a patient from an electronic medical records database));
a feature mapping tool configured for mapping features from the formatted electronic medical records data into a further format (Aharonov ¶¶ 0014-18 teaches the present invention may be viewed as a machine learning pipeline . . . where for each subject the following information is available (that is, the formatted medical records data): (1) Whether the subject was exposed to exposure 1 (T1) or exposure 2 (T2). (2) Observational data (e.g., age, gender, past exposures, etc.), from which population characteristics associated with the subject, can be extracted. (3) Binary outcome of the exposure, i.e., success or failure. The machine learning pipeline may answer the question of what affects the direction (i.e., positive or negative) and magnitude of a response to T1 vs. T2, and may be used to devise an [Relative Response Score (RRS)]. . . . Based on the RRS, one can take a population of subjects and divide it into subpopulations (that is, mapping features) that respond better/worse/same, or more generally at some level of difference (e.g., better by an amount or percentage, worse by an amount or percentage, etc.) to T1 vs. T2 with respect to a defined outcome. This is sometimes referred to as stratification (that is, a feature mapping tool configured for mapping features from the formatted electronic medical records data into a further form));
a model deployment tool configured for deploying a pretrained . . . prediction model (Aharonov ¶ 0020 teaches that [i]n supervised machine learning, a classification function may be inferred, or trained, from a set of labeled training data. The training data consists of training examples, typically pairs of input objects and desired output objects, for example class labels. During training, the parameters of the model are adjusted, usually iteratively, so that inputs are assigned to one or more of the classes to some degree of accuracy, based on a predefined metric. The inferred classification function can then be used to classify new examples (that is, a model deployment tool configured for deploying a . . . prediction model));
an . . . prediction generator configured for generating an . . . prediction for the patient by running the mapped features through the pretrained . . . prediction model (Aharonov ¶ 0025 teaches [o]utcome model 118 estimates the probability of exposure success Pr(Y=1|E=e, x), in accordance with an embodiment of the invention. Here, the variable Y indicates the outcome, Y=1 for success, Y=0 for failure, E indicates the exposure, E=1 for T1, E=0 for T2, and x represents population characteristics (that is, an . . . prediction generator configured for generating an prediction for the patient by running the mapped features through the pretrained . . . prediction model), the . . . prediction generator including an . . . prediction application configured for generating a display representing the epilepsy refractoriness prediction (Aharonov ¶ 0051 teaches [d]evice drivers 912 interface to display screen 920 for imaging (that is, an . . . prediction application configured for generating a display representing the epilepsy refractoriness prediction); Examiner notes that “configured for generating a display” is not positively recited, and accordingly, not afforded patentable weight), the . . . prediction indicating a likelihood the patient will fail more than a predetermined number of . . . drugs (Aharonov ¶ 0021 teaches [b]inary logistic regression refers to the problem of determining a logistic function of x when the dependent variable is binary, that is the observed outcome for the dependent variable, such as a label or class, can have only one of two possible values, such as success or failure; Aharonov ¶ 0024 teaches datastore 122 may include medical data for many patients, with known treatments and outcomes (that is, indicating a likelihood the patient will fail more than a predetermined number of . . . drugs). Datastore 122 may reside, for example, on computer readable storage media 908) . . . .
Though Aharonov teaches the feature of a generating predictions with a prediction model based on patient medical record data, Aharonov does not explicitly teach that the prediction model, pretrained prediction model, or prediction generator, pertains to “epilepsy refractoriness”, and that the prediction application configured for generating a display “representing the epilepsy refractoriness prediction”.
Aharonov also does not explicitly teach the pretrained . . . model -
being pretrained using an evaluation period beginning exactly after an index date of an anti-epilepsy drug failure and extending up to the last record of the patient. 
But Devinsky teaches that a prediction model, pretrained prediction model and prediction generator pertain to refractory epilepsy (Devinsky, Abstract, teaches A subset of patient claims with a valid index date of [antiepileptic drug (AED)] treatment change (new, add, or switch) were used to train the AED prediction model by retrospectively evaluating an index date treatment for subsequent treatment change. Based on the trained model, a model-predicted AED regimen with the lowest likelihood of treatment change was assigned to each patient in the group of test claims, and outcomes were evaluated to test model validity; Devinsky right column of p. 32, “1. Introduction,” first full paragraph teaches [w]hile seizures in approximately 60% of patients respond to their first [antiepileptic drug (AED)], another 15% spend 2–5 years finding an effective AED regimen; seizures in the remaining 25–30% are treatment-resistant (that is, refractory epilepsy)).
Devinsky also teaches the pretrained refractory epilepsy model -
being pretrained using an evaluation period beginning exactly after an index date of an anti-epilepsy drug failure (Devinsky, left column of p. 33, “2.2 Choice of index date,” first paragraph, teaches [a]n index date was defined as the first date on which a treatment change occurred, where: (1) the new AED regimen switched one or more AEDs in the previous regimen or added an AED to the existing regimen . . . ; (2) the patient had an eligible period of ≥12 months before and after this date; (3) the patient had ≥3 months of pharmacy eligibility prior to this date; and (4) the treatment was unchanged during the 30-day period after the index date (to eliminate rescue medication in favor of chronic treatment)) and extending up to the last record of the patient (Devinsky, left column of p. 33, “2.1 Data source and patients,” second paragraph, teaches SDI aggregates patient information from multiple provider sources, but might not capture all claims for an individual patient if providers that do not submit data to SDI were used. . . . Specifically, we required at least 80% continuous monthly eligibility (in 1-year windows) in any of the SDI pharmacy, physician, or hospital databases, and quarterly pharmacy eligibility for each patient. The analysis was performed on the longest eligible data period of the patient (that is, extending up to the last record of the patient), requiring a minimum period of 2 years).
Aharonov and Devinsky are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Devinsky teaches an index date of a patient relating to an AED treatment change. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Aharonov pertaining to output model training and probability generation with the index date of Devinsky.
The motivation for doing so is to so that treatment success is improved when patients received the model-predicted treatment by delivering significantly better health outcomes for patients and providing health-care savings by applying resources more efficiently. (Devinsky, Abstract).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 32, the combination of Aharonov and Devinsky teaches all of the limitations of claim 25, as described above in detail.
Devinsky teaches wherein all of the mapped features analyzed by the pretrained epilepsy refractoriness prediction model occur prior to an index date for the patient, the index date being defined as the date of failure of a first antiepilepsy drug for the patient. (Devinsky, right column of p. 33, “2.4.1 Building and testing the model,” first paragraph, teaches [w]e used the training set to train a predictive model which, given the patient data 12-month pre-index date and the index date AED regimen, predicts the probability of success (or to the contrary, that a date of change (that is, index date) in medication is indicative of the date of failure of a first antiepilepsy drug for the patient). The predictive model was based on features extracted from the data, but not costs or healthcare utilization features. From each patient's record, roughly 5000 features were extracted, which include patient features (related to the patient and recorded prior to the index date, e.g., demographics, medication history, comorbidities, ICD-9 codes), treatment features (related to the index date AED regimen—the one to be evaluated—e.g., the number and type of distinct drugs at index date), and patient-treatment features (interactions between patient and treatment) (that is, there being an incident of a first anti-epilepsy drug such that all the mapped features . . . occur prior to an index date for the patient, the index date being defined as the date of failure of a first anti-epilepsy drug for the patient)).
Regarding claim 35, the combination of Aharonov and Devinsky teaches all of the limitations of claim 14, as described above herein.
Aharonov teaches wherein anti-epilepsy drug events are excluded from the mapped features run through the pretrained epilepsy refractoriness prediction model (Aharonov ¶ 0026 teaches a representative subset of population characteristics, or features, for outcome model 118 may be selected initially based on filtering constant features and a significant association with an outcome (that is, filtering is to selectively exclude data for input to the model, such that anti-epilepsy drug events are excluded from the mapped features run through hth pretrained epilepsy refractoriness prediction model); Examiner notes that this language is directed to an intended use of the pretrained model, and accordingly, is not afforded patentable weight). 
Regarding claim 36, the combination of Aharonov and Devinsky teaches all of the limitations of claim 14, as described above herein.
Devinsky teaches wherein the pretrained epilepsy refractoriness prediction model is pretrained with comorbidity features related to mental illness (Devinsky, left column of p. 36, to right column of p. 36, “4. Discussion,” first paragraph, teaches [w]e chose an open data set to capture a representative US population of patients . . . . [O]ur assumption is that the treatment change outcome reflects many potential adverse outcomes (e.g., . . . adverse effect on a comorbid disorder, . . . (that is, the pretrained epilepsy refractoriness prediction model is pretrained with comorbidity features related to mental illness)). 
Regarding claim 37, the combination of Aharonov and Devinsky teaches all of the limitations of claim 14, as described above herein. 
Devinsky teaches wherein the pretrained epilepsy refractoriness prediction model is pretrained with comorbidity features including a neurological comorbidity, substance abuse or a sleep disorder (Devinsky, left column of p. 37, “4. Discussion,” first partial paragraph, teaches the patterns observed reflect the large proportion of the population treated by nonspecialists, and in at least some of these patients, these AEDs may have been prescribed because of comorbid pain, anxiety, or sleep disorders as they were most often given in combination with other AEDs (that is, the pretrained epilepsy refractoriness prediction model is pretrained with comorbidity features including a neurological comorbidity, substance abuse, or a sleep disorder). Indeed, certain comorbid conditions were features used by the model to make its AED predictions. Future studies should evaluate other populations/databases, other therapies (e.g., diet, surgery, neurostimulation), as well as models with more specific outcome measures (e.g., seizure frequency) and perhaps even prospectively collected electronic medical records).
Regarding claim 38, the combination of Aharonov and Devinsky teaches all of the limitations of claim 14, as described above herein.
Devinsky teaches wherein the pretrained epilepsy refractoriness prediction model is pretrained by excluding patients who failed a first anti-epilepsy drug within 6 months of the prescription of the first anti-epilepsy drug (Devinsky, left column of p. 33, “2.2 Choice of index date,” first paragraph, teaches An index date was defined as the first date on which a treatment change occurred, where: (1) the new AED regimen switched one or more AEDs in the previous regimen or added an AED to the existing regimen (excluding the case of restarting a past treatment, and including the case of moving from no treatment to AED treatment); (2) the patient had an eligible period of ≥12 months before and after this date; (3) the patient had ≥3 months of pharmacy eligibility prior to this date (that is, an eligible period of ≥ 12 months is the pretrained epilepsy refractoriness prediction model is pretrained by excluding patients who failed a first anti-epilepsy drug within 6 months of the prescription of the first anti-epilepsy drug)).
Regarding claim 39, the combination of Aharonov and Devinsky teaches all of the limitations of claim 14, as described above herein.
Devinsky teaches wherein the pretrained epilepsy refractoriness prediction model is pretrained to predict, at a point when the patient experiences a first anti-epilepsy drug failure, whether the patient will eventually become refractory or will remain non-refractory (Devinsky, left column of p. 34, “2.4.3. Analysis of health-care service utilization,” first paragraph, teaches [t]he expected use if model-predicted AED regimen was always prescribed was computed in the following manner. First, the population of patients in the test data set was divided into those with successful outcomes and those that failed and calculated the average use per subpopulation: Usuccess and Ufail. Second, for each patient in the test data set, the expected utilization was estimated for the model-predicted AED regimen as p ∗ Usuccess + (1 − p) ∗ Ufail, where p is the success probability for the patient and the model-predicted AED (as an intended use, the pretrained model predicts an outcome based on the data input to the pretrained model; in view of the above, the successful outcomes and the failed outcomes are that the model is pretrained to predict, at a point when the patient experiences a first anti-epilepsy drug failure, whether the patient will eventually become refractory or will remain non-refractory)).
10.	Claims 15-17, 19, 26, and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of Devinsky et al., “Changing the approach to treatment choice in epilepsy using big data,” Epilepsy & Behavior (2016) [hereinafter Devinsky] and US Published Application 20060112050 to Miikkulainen et al. [hereinafter Miikkulainen].
Regarding claims 15 and 26, the combination of Aharonov and Devinsky teaches all of the limitations of claims 14 and 25, respectively, as described above in detail.
However, though Aharonov teaches a display and display interface, the combination of Aharonov and Devinsky does not explicitly teach -
wherein the epilepsy refractoriness prediction generator is configured for generating a graphical user interface for receiving an input from a user, the input being configured for generating a request for the patient's formatted electronic medical records data.
But Miikkulainen teaches wherein the epilepsy refractoriness prediction generator is configured for generating a graphical user interface for receiving an input from a user, the input being configured for generating a request for the patient's formatted electronic medical records data (Miikkulainen ¶ 0021 teaches electronic medical records (EMR) provide a user interface via terminals or other computing devices (collectively, user interface devices). The user interface may include one or more methods of displaying data (that is, generating a graphical user interface for receiving an input from a user), such as text arranged on a screen, icons, schematics, pictures, or audio, and this user interface can include one or more methods of input . . . . An EMR may also be referred to as a graphical medical record. In a particular embodiment, an EMR may include discrete input controls . . . . Findings include, for example, associated conditions, ailments, corporal location, medical history, patient data, testing, prescriptions, and other medical data (that is, the findings resulting from input being configured for generating a request for the patient's formatted electronic medical records data)).
Aharonov, Devinsky, and Miikkulainen are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Devinsky teaches an index date of a patient relating to an AED treatment change. Miikkulainen teaches predicting diagnoses and pertinent information relating to a patient through electronic medical records. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov and Devinsky pertaining to output model training and probability generation based on index dates with the of display interface of Miikkulainen.
The motivation for doing so is to improve the diagnostic, prescribing, or disease management decisions by users by analyzing past decisions. (Miikkulainen ¶ 0071).
Regarding claim 16, the combination of Aharonov, Devinsky, and Miikkulainen teaches all of the limitations of claim 15, as described in detail above.
Miikkulainen teaches wherein epilepsy refractoriness prediction generator includes a backend service for generating the graphical user interface (Miikkulainen ¶ 0042 teaches a [graphical user interface] includes an electronic medical chart interface that presents and organizes the data (that is, a backend service for generating the graphical user interface). A user enters data via the user device 300, which transmits the data via wireless communication link 301 to the receiver/transmitter 305).
Regarding claims 17 and 27, the combination of Aharonov and Devinsky teaches all of the limitations of claims 14 and 25, respectively, as described above in detail.
However, the combination of Aharonov and Devinsky does not explicitly teach -
wherein the computer platform is configured to, upon being launched, access an authentication and authorization server securing the electronic medical records database and generate a prompt requiring the user to authenticate and authorize the computer platform to access the electronic medical records database.
But Miikkulainen teaches wherein the computer platform is configured to, upon being launched, access an authentication and authorization server securing the electronic medical records database and generate a prompt requiring the user to authenticate and authorize the computer platform to access the electronic medical records database (Miikkulainen ¶ 0122 teaches an interface that affords log-in by a patient (that is, generate a prompt requiring the user to authenticate and authorize the computer platform to access the electronic medical records database). In a further example, the medical data received by the host computer from the second interface device travels via a network path that includes the Internet (that is, access an authentication and authorization server securing the electronic medical records database); see also Miikkulainen ¶ 0026, which teaches host computer 102 may also retrieve additional data from computers that are external to the host computer 102. This data may include patient data, clinical data, or instructions to be executed by the host computer 102 (that is, an electronic medical records database)).
Aharonov, Devinsky, and Miikkulainen are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Devinsky teaches an index date of a patient relating to an AED treatment change. Miikkulainen teaches predicting diagnoses and pertinent information relating to a patient through electronic medical records. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov and Devinsky pertaining to output model training and probability generation based on index dates with the of display interface of Miikkulainen.
The motivation for doing so is to a further embodiment, the system may be used to improve the diagnostic, prescribing, or disease management decisions by users by analyzing past decisions. (Miikkulainen ¶ 0071).
Regarding claim 19, the combination of Aharonov and Devinsky teaches all of the limitations of claim 14, as described above in detail. 
Though Aharonov and Devinsky teach the use of electronic medical records for model training and prediction using the pretrained model, the combination of Aharonov and Devinsky does not explicitly teach -
wherein the features include demographic features, comorbidity features, ecosystem and policy features, medical encounter features and treatment features.
But Miikkulainen teaches wherein the features include demographic features, comorbidity features, ecosystem and policy features, medical encounter features and treatment features (Miikkulainen ¶ 0100 teaches a GUI [having] various categories of information are selectable from tabs 901 (that is, features) labeled with the informational categories. Example categories may include Patients (demographic features), Schedule (medical encounter features), Health Plans (ecosystem and policy features), and the like. . . . The subcategories 903 (exemplified first by HPI History of Present Illness) (that is, comorbidity features) provide certain types of information within the informational region that are specific to, for example, the chosen patient. The information illustrated may include data and data fields to provide the user with information about the chosen information, including information exemplified in FIG. 3, but also including user-directed information, such as information about individual correspondence, Schedules, messages, forms, other administrative tasks, and narratives).
Aharonov, Devinsky, and Miikkulainen are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Devinsky teaches an index date of a patient relating to an AED treatment change. Miikkulainen teaches predicting diagnoses and pertinent information relating to a patient through electronic medical records. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov and Devinsky pertaining to output model training and probability generation based on index dates with the of display interface of Miikkulainen.
The motivation for doing so is to a further embodiment, the system may be used to improve the diagnostic, prescribing, or disease management decisions by users by analyzing past decisions. (Miikkulainen ¶ 0071).
11.	Claims 18 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of Devinsky et al., “Changing the approach to treatment choice in epilepsy using big data,” Epilepsy & Behavior (2016) [hereinafter Devinsky] and US Published Application 20150106021 to Gotz et al. [hereinafter Gotz].
Regarding claims 18 and 28, the combination of Aharonov and Devinsky teaches all of the limitations of claims 14 and 25, respectively, as described in detail above.
However, the combination of Aharonov and Devinsky does not explicitly teach -
wherein the feature mapping tool is configured for representing at least some of the features in the data as events each associated with a timestamp reflecting a temporal order in the patient's electronic medical records data to map the features from the formatted electronic medical records data into the further format.
But Gotz teaches - 
wherein the feature mapping tool is configured for representing at least some of the features in the data as events each associated with a timestamp reflecting a temporal order in the patient's electronic medical records data to map the features from the formatted electronic medical records data into the further format (Gotz ¶ 0004 teaches [a] temporal event analysis. This type of investigation represents each patient's medical history (that is, the patient’s electronic medical records data) as a sequence of time-stamped events (that is, the data as events each associated with a timestamp reflecting a temporal order). The temporal properties of these events, such as sequence and timing, are then analyzed to see how they impact a patient's eventual outcome).
Aharonov, Devinsky and Gotz are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Devinsky teaches an index date of a patient relating to an AED treatment change. Gotz teaches a platform for analyzing electronic medical record data in the context of temporal event analysis. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov and Devinsky pertaining to output model training and probability generation based on index dates with the temporal event analysis of electronic medical records of Gotz.
The motivation for doing so is to provide improved visual analytics techniques that combine both mining and visualization-based techniques. (Gotz ¶ 0007).
12.	Claims 20, 21, 23, and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of Devinsky et al., “Changing the approach to treatment choice in epilepsy using big data,” Epilepsy & Behavior (2016) [hereinafter Devinsky] and Pham et al., “DeepCare: A Deep Dynamic Memory Model for Predictive Medicine,” IEEE (2016) [hereinafter Pham].
Regarding claim 20, the combination of Aharonov, Devinsky, and Pham teaches all of the limitations of claim 30, as described in detail herein.
Pham teaches wherein the recurrent neural network includes an input layer providing the features as a one-hot or multi-hot vector in natural processing language. (Pham at p. 9, Section 3.3, first paragraph, teaches input fed into many machine learning models is often represented as a x-length feature vector. For text, bag-of-words are commonly used. A word w (the feature) is represented by a one-hot vector (as a one-hot . . . vector); Pham at p. 5, Section 2.3, first partial paragraph, teaches [a] major difference [with natural language processing (NLP)] is the . . . precise timing in EMR, as well as the episodic nature. This suggests that it is possible to extend NLP language models to EMR, provided that irregular timing and episodicity are properly handled (that is, the one-hot . . . vector in natural processing language)).
Aharonov, Devinsky, and Pham are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Devinsky teaches an index date of a patient relating to an AED treatment change. Pham teaches illness trajectory and healthcare processes of a patient encapsulated in a time-stamped sequence of admissions based on recurrent neural networks. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov and Devinsky pertaining to output model training and probability generation based on index dates with the predictive medicine RNN sequence modeling of Pham.
The motivation for doing so is for improved modeling and risk prediction accuracy. (Pham, Abstract).
Regarding claim 21, the combination of Aharonov, Devinsky, and Pham teaches all of the limitations of claim 20, as described above in detail.
Pham teaches wherein the recurrent neural network includes an embedding layer receiving the one-hot or multi-hot vector from the input layer, the embedding layer (Pham at p. 10, Section 3.3., fifth paragraph, teaches [an] approach to learn the embedding matrix E is language modeling with an RNN (that is, an embedding layer receiving the one-hot . . . vector from the input layer)) including a matrix grouping relevant events from the input layer (Pham at p. 9, Section 3.3, second paragraph, teaches powerful alternative to bag-of-words is to embed words into continuous distributed representation in a vector space of M dimensions . . . . Every word is map to a unique vector which is a column in a matrix (that is, a matrix grouping relevant events from the input layer) . . . .) to reduce the dimensions of the features at least fifty fold (Pham at p. 9, Section 3.3, second paragraph, teaches there are several benefits for word embedding. First, the dimensionality is greatly reduced and does not depend on the appearance of new words (to reduce the dimensions of the features at least fifty fold); Examiner points out that the dimensionality reduction realized relates to the mapping with respect to the matrix).
Aharonov, Devinsky, and Pham are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Devinsky teaches an index date of a patient relating to an AED treatment change. Pham teaches illness trajectory and healthcare processes of a patient encapsulated in a time-stamped sequence of admissions based on recurrent neural networks. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov and Devinsky pertaining to output model training and probability generation based on index dates with the RNN sequence modeling of Pham.
The motivation for doing so is because the dimensionality is greatly reduced and does not depend on the appearance of new words, the semantic of a word is represented in a distributed fashion, and manipulation of continuous vectors is much easier with current algebraic tools. (Pham at p. 9, Section 3.3, second paragraph).
Regarding claim 23, the combination of Aharonov, Devinsky, and Pham teaches all of the limitations of claim 20, as described above in detail.
Pham teaches wherein the recurrent neural network includes at least one hidden layer (Pham at p. 5, Section 3.1, first paragraph, teaches [a] simple RNN with a single hidden layer as shown in Fig. 1 (at least one hidden layer)) including a plurality of recurrent neural network units (Pham at p. 5, Fig. 1, teaches unites a and h (a plurality of recurrent neural network units)).
Regarding claim 30, the combination of Aharonov and Devinsky teaches all of the limitations of claim 14, as described above in detail.
However, the combination of Aharonov and Devinsky does not explicitly teach -
wherein the pretrained epilepsy refractoriness prediction model is a recurrent neural network including a plurality of layers.
But Pham teaches -
wherein the pretrained epilepsy refractoriness prediction model is a recurrent neural network including a plurality of layers (Pham at p. 2, Section 1, first full paragraph, teaches DeepCare is built on Long Short-Term Memory (LSTM) [14, 15], a recurrent neural network equipped with memory cells to store experiences. At each time-step, the LSTM reads an input, updates the memory cell, and returns an output. Memory is maintained through a forget gate that moderates the passing of memory from one time step to another, and is updated by seeing new input at each time step. The output is determined by the memory and moderated by an output gate (that is, a recurrent neural network including a plurality of layers)).
Aharonov, Devinsky, and Pham are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Devinsky teaches an index date of a patient relating to an AED treatment change. Pham teaches illness trajectory and healthcare processes of a patient encapsulated in a time-stamped sequence of admissions based on recurrent neural networks. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov and Devinsky pertaining to output model training and probability generation based on index dates with the RNN sequence modeling of Pham.
The motivation for doing so is for improved modeling and risk prediction accuracy. (Pham, Abstract).
13.	Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of Devinsky et al., “Changing the approach to treatment choice in epilepsy using big data,” Epilepsy & Behavior (2016) [hereinafter Devinsky] and Pham et al., “DeepCare: A Deep Dynamic Memory Model for Predictive Medicine,” IEEE (2016) [hereinafter Pham], and further in view of Choi et al., “Multi-layer Representation learning for Medical Concepts,” ACM (2016) [hereinafter Choi]..
Regarding claim 22, the combination of Aharonov, Devinsky, and Pham teaches all of the limitations of claim 21, as described above in detail.
However, the combination of Aharonov, Devinsky, and Pham does not explicitly teach -
wherein the embedding layer is pretrained via a Med2Vec technique.
But Choi teaches - 
wherein the embedding layer is pretrained via a Med2Vec technique (Choi, left column of p. 1497, Section 3, third paragraph, & FIG. 2, teaches the architecture of Med2Vec, which learns (that is, pretrained) an embedding function . . . that maps every code in the set of all medical codes . . . to non-negative real-valued vectors of dimension m).
Aharonov, Devinsky, Pham, and Choi are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Devinsky teaches an index date of a patient relating to an AED treatment change. Pham teaches illness trajectory and healthcare processes of a patient encapsulated in a time-stamped sequence of admissions based on recurrent neural networks. Choi teaches pretraining an embedded layer with EHR data in neural networks. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Devinsky, and Pham pertaining to output model training and probability generation with the RNN embedding layer and further based on the Med2Vec algorithm of Choi.
The motivation for doing so is because Med2Vec, which not only learns the representations for both medical codes and visits from large EHR datasets with over million visits, but also allows us to interpret the learned representations confirmed positively by clinical experts, and Med2Vec shows significant improvement in prediction accuracy in clinical applications. (Choi, Abstract).
14.	Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of Devinsky et al., “Changing the approach to treatment choice in epilepsy using big data,” Epilepsy & Behavior (2016) [hereinafter Devinsky] and Pham et al., “DeepCare: A Deep Dynamic Memory Model for Predictive Medicine,” IEEE (2016) [hereinafter Pham], and further in view of US Published Application 20160183828 to Ouyang et al. [hereinafter Ouyang].
Regarding claim 24, the combination of Aharonov, Devinsky, and Pham teaches all of the limitations of claim 20, as described above in detail.
However, the combination of Aharonov, Devinsky, and Pham does not explicitly teach -
wherein the recurrent neural network includes a classifier configured to classify each patient as refractory or non-refractory.
But Ouyang teaches -
wherein the recurrent neural network includes a classifier configured to classify each patient as refractory or non-refractory (Ouyang ¶ 0046 teaches the establishing module 114 7 may establish a prediction model based on the specific statistical feature values of the first epilepsy patient. In an embodiment, the establishing module 114 7 may use the specific statistical feature values to train a classifier (e.g., a support vector machine (SVM)), so as to establish the prediction model. As mentioned above, the epilepsy type (the refractory epilepsy/the well-controlled epilepsy) of the first epilepsy patient is known. Accordingly, the establishing module 114 7 may use the epilepsy type of the first epilepsy patient and said specific statistical feature values as training data for the SVM (e.g., a V-SVM). Subsequently, the establishing module 114 7 may locate a hyperplane for discriminating the refractory epilepsy and the well-controlled epilepsy based on the EEG signal segment of the first epilepsy patient (with the known epilepsy type (that is, includes a classifier configured to classify each patient as refractory or non-refractory)).
Aharonov, Devinsky, Pham, and Ouyang are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Devinsky teaches an index date of a patient relating to an AED treatment change. Pham teaches illness trajectory and healthcare processes of a patient encapsulated in a time-stamped sequence of admissions based on recurrent neural networks. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Devinsky, and Pham pertaining to output model training and probability generation with the predicting of patterns in EEG activity in advance of an epileptic seizure with the classification model of Ouyang.
The motivation for doing so is to improve an accuracy of the prediction model for predicting the epilepsy type of a patient. (Ouyang ¶ 0047).
15.	Claim 31 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of Devinsky et al., “Changing the approach to treatment choice in epilepsy using big data,” Epilepsy & Behavior (2016) [hereinafter Devinsky] and US Published Application 20160180041 to Pestian et al. [hereinafter Pestian], and further in view of Ramos-Lizana et al., “Early Prediction of Refractory Epilepsy in Childhood,” British Epilepsy Ass’n (2009) [hereinafter Ramos-Lizana].
Regarding claim 31, the combination of Aharonov and Devinsky teaches all of the limitations of claim 25, as described above.
However, the combination of Aharonov and Devinsky does not explicitly teach -
wherein the pretrained epilepsy refractoriness prediction model is pretrained with a patient cohort defined by a target variable for refractoriness based on a number of anti-epilepsy drugs prescribed to each patient in the electronic health records or medical claims data,
the patient cohort used to pretrain the pretrained epilepsy refractoriness prediction model including a group of control patients and case patients, the control patients being defined as nonrefractory patients . . . and the case patients being defined as refractory patients . . . .
But Pestian teaches -
wherein the pretrained epilepsy refractoriness prediction model is pretrained with a patient cohort (Pestian ¶ 0035 teaches the training data consists of n-grams (that is, pretrained with a patient cohort)) defined by a target variable for refractoriness (Pestian ¶ 0035 teaches [the] n-grams [are] extracted from two corpora of clinical text (that is, defined by a target variable for refractoriness)) based on a number of anti-epilepsy drugs prescribed to each patient in the electronic health records or medical claims data (Pestian ¶ 0031 teaches where ontology for epilepsy [that includes a drug class and subclass]:

    PNG
    media_image1.png
    61
    307
    media_image1.png
    Greyscale

where the term classes or subclasses comprise the ICD-9-CMR codes (medical claims data) for epilepsy classification (that is, the target variable . . . based on a number of anti-epilepsy drugs prescribed to each patient in the . . . medical claims data)),
the patient cohort used to pretrain the pretrained epilepsy refractoriness prediction model including a group of control patients and case patients (Pestian ¶ 0035 teaches the training data consists of n-grams extracted from two corpora of clinical text (that is, a group of control patients and case patients)), the control patients being defined as nonrefractory patients (Pestian ¶ 0035 teaches a second corpora from patients who had non-intractable epilepsy (that is, the control patients being defined as nonrefractory patients)) . . . and the case patients being defined as refractory patients (Pestian ¶ 0035 teaches a first corpora from patients who had intractable epilepsy (that is, the control patients being defined as refractory patients)).
Aharonov, Devinsky, and Pestian are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Devinsky teaches an index date of a patient relating to an AED treatment change. Pestian teaches analysis of text in patient records to train a model to discern between refractory and non-refractory epilepsy. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov and Devinsky pertaining to output model training and probability generation based on index dates with the textual analysis of patient records to discern refractory and non-refractory epilepsy of Pestian.
The motivation for doing so is to take advantage of natural language processing on building predictive models of disease progression and of mortality risk. (Pestian ¶ 0004).
However, the combination of Aharonov, Devinsky, and Pestian fails to explicitly teach -
* * *
the control patients being defined as nonrefractory patients who have failed only the first amount of anti-epilepsy drugs and the case patients being defined as refractory patients who have failed at least a second amount of anti-epilepsy drugs greater than the first amount.
But Ramos-Lizana teaches -
the control patients being defined as nonrefractory patients who have failed only the first amount of anti-epilepsy drugs and the case patients being defined as refractory patients who have failed at least a second amount of anti-epilepsy drugs greater than the first amount (Ramos-Lizana, Abstract, teaches the definition of refractory epilepsy is the failure of [greater than] 2 drugs (that is, those drugs below “2” being who have failed only the first amount of anti-epilepsy drugs and those drugs above “2” anti-epilepsy drugs being those who have failed at least a second amount of anti-epilepsy drugs greater than the first amount)).
Aharonov, Devinsky, Pestian and Ramos-Lizana are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Devinsky teaches an index date of a patient relating to an AED treatment change. Pestian teaches analysis of text in patient records to train a model to discern between refractory and non-refractory epilepsy. Ramos-Lizana teaches predictor analysis for refractory epilepsy. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Devinsky, and Pestian pertaining to output model training and probability generation based on index dates incorporating textual analysis of patient records to discern refractory and non-refractory epilepsy with the predictor analysis for refractory epilepsy of Ramos-Lizana.
The motivation for doing so is because the syndromic diagnosis and a few prognostic factors are valuable for the early prediction of refractory epilepsy in children. (Ramos-Lizana, left column of p. 416, “4. Discussion”, last paragraph).
16.	Claims 14, 25, and 35 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of US Published Application 20110231422 to Rawlings et al. [hereinafter Rawlings], and US Published Application 20160183828 to Ouyang et al. [hereinafter Ouyang].
Regarding claims 14 and 25, Aharonov teaches [a] computer platform (Aharonov ¶ 0047 teaches a computing device 110) regarding claim 25, [a] computerized method (Aharonov ¶ 0012 teaches a computer-implemented method) for generating epilepsy refractoriness predictions comprising:
a client configured for interfacing with a data interface server, the data interface server configured to request formatted electronic medical records data for a patient from an electronic medical records database (Aharonov ¶ 0009 teaches that the problem is to characterize subpopulations with a high (or low) relative response to the given exposure with respect to the alternative. This problem becomes very challenging when the number of population characteristics is large, such as is the case in electronic medical records data (that is, formatted electronic medical records data for a patient from an electronic medical records database); Aharonov ¶ 0050 teaches that the [c]omputing device 110 may also include a network adapter or interface 916, such as a TCP/IP adapter card or wireless communication adapter (such as a 4G wireless communication adapter using OFDMA technology). Application programs 928 on computing device 110 (that is, a client configured for interfacing with a data interface server) may be downloaded to the computing device from an external computer or external storage device (that is, an electronic medical records database) via a network . . . and network adapter or interface 916. . . . The network may comprise . . . gateway computers and/or edge servers (that is, the data interface server configured to request formatted electronic medical records data for a patient from an electronic medical records database));
a feature mapping tool configured for mapping features from the formatted electronic medical records data into a further format (Aharonov ¶¶ 0014-18 teaches the present invention may be viewed as a machine learning pipeline . . . where for each subject the following information is available (that is, the formatted medical records data): (1) Whether the subject was exposed to exposure 1 (T1) or exposure 2 (T2). (2) Observational data (e.g., age, gender, past exposures, etc.), from which population characteristics associated with the subject, can be extracted . (3) Binary outcome of the exposure, i.e., success or failure. The machine learning pipeline may answer the question of what affects the direction (i.e., positive or negative) and magnitude of a response to T1 vs. T2, and may be used to devise an [Relative Response Score (RRS)]. . . . Based on the RRS, one can take a population of subjects and divide it into subpopulations (that is, mapping features) that respond better/worse/same, or more generally at some level of difference (e.g., better by an amount or percentage, worse by an amount or percentage, etc.) to T1 vs. T2 with respect to a defined outcome. This is sometimes referred to as stratification (that is, a feature mapping tool configured for mapping features from the formatted electronic medical records data into a further form));
a model deployment tool configured for deploying a pretrained . . .(Aharonov ¶ 0020 teaches that [i]n supervised machine learning, a classification function may be inferred, or trained, from a set of labeled training data. The training data consists of training examples, typically pairs of input objects and desired output objects, for example class labels. During training, the parameters of the model are adjusted, usually iteratively, so that inputs are assigned to one or more of the classes to some degree of accuracy, based on a predefined metric. The inferred classification function can then be used to classify new examples (that is, a model deployment tool configured for deploying a . . . prediction model));
an . . . prediction generator configured for generating an . . . prediction for the patient by running the mapped features through the pretrained . . . prediction model (Aharonov ¶ 0025 teaches [o]utcome model 118 estimates the probability of exposure success Pr(Y=1|E=e, x), in accordance with an embodiment of the invention. Here, the variable Y indicates the outcome, Y=1 for success, Y=0 for failure, E indicates the exposure, E=1 for T1, E=0 for T2, and x represents population characteristics (that is, an . . . prediction generator configured for generating an prediction for the patient by running the mapped features through the pretrained . . . prediction model), the . . . prediction generator including an . . . prediction application configured for generating a display representing the . . . prediction (Aharonov ¶ 0051 teaches [d]evice drivers 912 interface to display screen 920 for imaging (that is, an . . . prediction application configured for generating a display representing the epilepsy refractoriness prediction); Examiner notes that “configured for generating a display” is not positively recited, and accordingly, not afforded patentable weight) , the epilepsy refractoriness prediction indicating a likelihood the patient will fail more than a predetermined number of anti-epilepsy drugs (Aharonov ¶ 0021 teaches [b]inary logistic regression refers to the problem of determining a logistic function of x when the dependent variable is binary, that is the observed outcome for the dependent variable, such as a label or class, can have only one of two possible values, such as success or failure; Aharonov ¶ 0024 teaches datastore 122 may include medical data for many patients, with known treatments and outcomes (that is, indicating a likelihood the patient will fail more than a predetermined number of . . . drugs). Datastore 122 may reside, for example, on computer readable storage media 908) . . . .
Though Aharonov teaches machine learning based on observational data on a set of subjects (patients) based on a treatment, Aharonov does to explicitly teach the pretrained . . . model -
being pretrained using an evaluation period beginning exactly after an index date of an . . . drug failure and extending up to the last record of the patient.
But Rawlings teaches -
being pretrained using an evaluation period beginning exactly after an index date of an . . . drug failure and extending up to the last record of the patient (Rawlings ¶ 0123 teaches [a]t the initiation of each drug the index_date is defined. The index date is the beginning of the “outcome” period. Typically, a patient is exposed to a new drug, procedure, diagnosis, event, etc. on the index date. . . . The index date for each individual in both population set is then normalized to zero. Prior to the index date each member has a set of attributes including but not limited to, gender, age, region, diagnosis, procedure, drug codes, etc. After the initiation of the drugs all following codes are tagged as emergent. These emergent conditions may or may not be related to the index drugs (that is, being pretrained using an evaluation period beginning exactly after an index date of an . . . drug failure and extending up to the last record of the patient); Rawlings ¶ 0134 teaches n a preferred embodiment, information associated with one patient or physician is compared against information associated with all other patients or physicians. The first subset may be a single record or group of records associated with an individual, while the other subset may be a million or more records associated with other individuals. In other embodiments, the record or records associated with an individual can be compared against the records of those who have something in common with the individual—for example, the records of one physician can be compared against records of other physicians practicing in the same medical specialty (that is, the first subset [of records] is extending up to the last record of the patient)).
Aharonov and Rawlings are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Aharonov pertaining to modeling patient treatment outcomes with the index date of Rawlings.
The motivation for doing so is to improving the speed of medical-related data mining and analysis of very large data sets such as administrative healthcare data. (Rawlings ¶ 0003)
Though Aharonov and Rawlings each teach the feature of a generating predictions with a prediction model based on patient medical record data, Aharonov and Rawlings does not explicitly teach that a prediction model, a pretrained prediction model, or a prediction generator, pertains to the feature of “epilepsy refractoriness”. 
But Ouyang teaches the models and generators are directed to “epilepsy refractoriness” (Ouyang ¶ 0049 teaches the prediction module 114 8 may predict whether the second epilepsy patient belongs to the well-controlled epilepsy or the refractory epilepsy based on a classified result). 
Aharonov, Rawlings, and Ouyang are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Aharonov and Rawlings pertaining to modeling patient treatment outcomes based on index dates with the epilepsy type prediction model of Ouyang.
The motivation for doing so is to improve an accuracy of the prediction model for predicting the epilepsy type of a patient. (Ouyang ¶ 0047).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 35, the combination of Aharonov, Rawlings, and Ouyang teaches all of the limitation of claim 14, as described in detail above.
Aharonov teaches wherein anti-epilepsy drug events are excluded from the mapped features run through the pretrained epilepsy refractoriness prediction model (Aharonov ¶ 0026 teaches a representative subset of population characteristics, or features, for outcome model 118 may be selected initially based on filtering constant features and a significant association with an outcome (that is, filtering is to selectively exclude data for input to the model, such that anti-epilepsy drug events are excluded from the mapped features run through hth pretrained epilepsy refractoriness prediction model); Examiner notes that this language is directed to an intended use of the pretrained model, and accordingly, is not afforded patentable weight).
17.	Claims 15-17, 19, 26, 27, and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of US Published Application 20110231422 to Rawlings et al. [hereinafter Rawlings], and US Published Application 20160183828 to Ouyang et al. [hereinafter Ouyang] and further in view of US Published Application 20060112050 to Miikkulainen et al. [hereinafter Miikkulainen].
Regarding claims 15 and 26, the combination of Aharonov, Rawlings, and Ouyang teaches all of the limitations of claims 14 and 25, respectively, as described above. 
Though Aharonov, Rawlings, and Ouyang each teach the feature of displays for displaying, the combination of Aharonov, Rawlings, and Ouyang, however, does not explicitly teach -
wherein the epilepsy refractoriness prediction generator is configured for generating a graphical user interface for receiving an input from a user, the input being configured for generating a request for the patient's formatted electronic medical records data.
But Miikkulainen teaches wherein the epilepsy refractoriness prediction generator is configured for generating a graphical user interface for receiving an input from a user, the input being configured for generating a request for the patient's formatted electronic medical records data (Miikkulainen ¶ 0021 teaches electronic medical records (EMR) provide a user interface via terminals or other computing devices (collectively, user interface devices). The user interface may include one or more methods of displaying data (that is, generating a graphical user interface for receiving an input from a user), such as text arranged on a screen, icons, schematics, pictures, or audio, and this user interface can include one or more methods of input . . . . An EMR may also be referred to as a graphical medical record. In a particular embodiment, an EMR may include discrete input controls . . . . Findings include, for example, associated conditions, ailments, corporal location, medical history, patient data, testing, prescriptions, and other medical data (that is, the findings resulting from input being configured for generating a request for the patient's formatted electronic medical records data)).
Aharonov, Rawlings, Ouyang, and Miikkulainen are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Miikkulainen teaches predicting diagnoses and pertinent information relating to a patient through electronic medical records. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to modeling and predicting patient epilepsy treatment outcomes based on index dates with diagnose predictions of Miikkulainen.
The motivation for doing so is to improve the diagnostic, prescribing, or disease management decisions by users by analyzing past decisions. (Miikkulainen ¶ 0071).
Regarding claim 16, the combination of Aharonov, Rawlings, and Ouyang teaches all of the limitations of claim 15, as described in detail above.
However, the combination of Aharonov, Rawlings, and Ouyang does not explicitly teach - 
wherein epilepsy refractoriness prediction generator includes a backend service for generating the graphical user interface
But Miikkulainen teaches wherein epilepsy refractoriness prediction generator includes a backend service for generating the graphical user interface (Miikkulainen ¶ 0042 teaches a [graphical user interface] includes an electronic medical chart interface that presents and organizes the data (that is, a backend service for generating the graphical user interface). A user enters data via the user device 300, which transmits the data via wireless communication link 301 to the receiver/transmitter 305).
Aharonov, Rawlings, Ouyang, and Miikkulainen are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Miikkulainen teaches predicting diagnoses and pertinent information relating to a patient through electronic medical records. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to modeling and predicting patient epilepsy treatment outcomes based on index dates with diagnose predictions of Miikkulainen.
The motivation for doing so is to improve the diagnostic, prescribing, or disease management decisions by users by analyzing past decisions. (Miikkulainen ¶ 0071).
Regarding claims 17 and 27, the combination of Aharonov, Rawlings, and Ouyang teaches all of the limitations of claims 14 and 25, respectively, as described in detail above. 
However, the combination of Aharonov, Rawlings, and Ouyang does not explicitly teach -
wherein the computer platform is configured to, upon being launched, access an authentication and authorization server securing the electronic medical records database and generate a prompt requiring the user to authenticate and authorize the computer platform to access the electronic medical records database.
But Miikkulainen teaches wherein the computer platform is configured to, upon being launched, access an authentication and authorization server securing the electronic medical records database and generate a prompt requiring the user to authenticate and authorize the computer platform to access the electronic medical records database (Miikkulainen ¶ 0122 teaches an interface that affords log-in by a patient (that is, generate a prompt requiring the user to authenticate and authorize the computer platform to access the electronic medical records database). In a further example, the medical data received by the host computer from the second interface device travels via a network path that includes the Internet (that is, access an authentication and authorization server securing the electronic medical records database); see also Miikkulainen ¶ 0026, which teaches host computer 102 may also retrieve additional data from computers that are external to the host computer 102. This data may include patient data, clinical data, or instructions to be executed by the host computer 102 (that is, an electronic medical records database)).
Aharonov, Rawlings, Ouyang, and Miikkulainen are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Miikkulainen teaches predicting diagnoses and pertinent information relating to a patient through electronic medical records. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to modeling and predicting patient epilepsy treatment outcomes based on index dates with diagnose predictions of Miikkulainen.
The motivation for doing so is to improve the diagnostic, prescribing, or disease management decisions by users by analyzing past decisions. (Miikkulainen ¶ 0071).
Regarding claims 19 and 29, the combination of Aharonov, Rawlings, and Ouyang teaches all of the limitations of claim 14, as described above.
Though Aharonov, Rawlings, and Ouyang teach the feature extraction from medical records, the combination does not explicitly teach - 
wherein the features include demographic features, comorbidity features, ecosystem and policy features, medical encounter features and treatment features.
But Miikkulainen teaches wherein the features include demographic features, comorbidity features, ecosystem and policy features, medical encounter features and treatment features (Miikkulainen ¶ 0100 teaches a GUI [having] various categories of information are selectable from tabs 901 (that is, features) labeled with the informational categories. Example categories may include Patients (demographic features), Schedule (medical encounter features), Health Plans (ecosystem and policy features), and the like. . . . The subcategories 903 (exemplified first by HPI History of Present Illness) (that is, comorbidity features) provide certain types of information within the informational region that are specific to, for example, the chosen patient. The information illustrated may include data and data fields to provide the user with information about the chosen information, including information exemplified in FIG. 3, but also including user-directed information, such as information about individual correspondence, Schedules, messages, forms, other administrative tasks, and narratives).
Aharonov, Rawlings, Ouyang, and Miikkulainen are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Miikkulainen teaches predicting diagnoses and pertinent information relating to a patient through electronic medical records. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to modeling and predicting patient epilepsy treatment outcomes based on index dates with diagnose predictions of Miikkulainen.
The motivation for doing so is to improve the diagnostic, prescribing, or disease management decisions by users by analyzing past decisions. (Miikkulainen ¶ 0071).
18.	Claims 18 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of US Published Application 20110231422 to Rawlings et al. [hereinafter Rawlings], and US Published Application 20160183828 to Ouyang et al. [hereinafter Ouyang] and further in view of US Published Application 20150106021 to Gotz et al. [hereinafter Gotz].
Regarding claims 18 and 28, the combination of Aharonov, Rawlings, and Ouyang and teaches all of the limitations of claims 14 and 25, respectively, as described above. 
However, the combination of Aharonov, Rawlings, and Ouyang does not explicitly teach -
wherein the feature mapping tool is configured for representing at least some of the features in the data as events each associated with a timestamp reflecting a temporal order in the patient's electronic medical records data to map the features from the formatted electronic medical records data into the further format.
But Gotz teaches - 
wherein the feature mapping tool is configured for representing at least some of the features in the data as events each associated with a timestamp reflecting a temporal order in the patient's electronic medical records data to map the features from the formatted electronic medical records data into the further format (Gotz ¶ 0004 teaches [a] temporal event analysis. This type of investigation represents each patient's medical history (that is, the patient’s electronic medical records data) as a sequence of time-stamped events (that is, the data as events each associated with a timestamp reflecting a temporal order). The temporal properties of these events, such as sequence and timing, are then analyzed to see how they impact a patient's eventual outcome).
Aharonov, Rawlings, Ouyang, and Gotz are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Gotz teaches a platform for analyzing electronic medical record data in the context of temporal event analysis. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to modeling and predicting patient epilepsy treatment outcomes based on index dates with the temporal event analysis of electronic medical records of Gotz.
The motivation for doing so is to provide improved visual analytics techniques that combine both mining and visualization-based techniques. (Gotz ¶ 0007).
19.	Claims 20, 21, 23, 24, 30, and 36 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of US Published Application 20110231422 to Rawlings et al. [hereinafter Rawlings], and US Published Application 20160183828 to Ouyang et al. [hereinafter Ouyang] and further in view of Pham et al., “DeepCare: A Deep Dynamic Memory Model for Predictive Medicine,” IEEE (2016) [hereinafter Pham].
Regarding claim 30, the combination of Aharonov, Rawlings, and Ouyang teaches all of the limitations of claim 14, as described above. 
Though each of Aharonov, Rawlings, and Ouyang teach the feature of model training and prediction, the combination does not explicitly teach -
wherein the pretrained epilepsy refractoriness prediction model is a recurrent neural network including a plurality of layers.
But Pham teaches -
wherein the pretrained epilepsy refractoriness prediction model is a recurrent neural network including a plurality of layers (Pham at p. 2, Section 1, first full paragraph, teaches DeepCare is built on Long Short-Term Memory (LSTM) [14, 15], a recurrent neural network equipped with memory cells to store experiences. At each time-step, the LSTM reads an input, updates the memory cell, and returns an output. Memory is maintained through a forget gate that moderates the passing of memory from one time step to another, and is updated by seeing new input at each time step. The output is determined by the memory and moderated by an output gate (that is, a recurrent neural network including a plurality of layers)).
Aharonov, Rawlings, Ouyang, and Pham are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Pham teaches illness trajectory and healthcare processes of a patient encapsulated in a time-stamped sequence of admissions based on recurrent neural networks. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to modeling and predicting patient epilepsy treatment outcomes based on index dates with the predictive medicine RNN sequence modeling of Pham.
The motivation for doing so is for improved medical modeling and risk prediction accuracy. (Pham, Abstract).
Regarding claim 20, the combination of Aharonov, Rawlings, Ouyang, and Pham teaches all of the limitations of claim 30, as described above. 
Pham teaches wherein the recurrent neural network includes an input layer providing the features as a one-hot or multi-hot vector in natural processing language (Pham at p. 9, Section 3.3, first paragraph, teaches input fed into many machine learning models is often represented as a x-length feature vector. For text, bag-of-words are commonly used. A word w (the feature) is represented by a one-hot vector (as a one-hot . . . vector); Pham at p. 5, Section 2.3, first partial paragraph, teaches [a] major difference [with natural language processing (NLP)] is the . . . precise timing in EMR, as well as the episodic nature. This suggests that it is possible to extend NLP language models to EMR, provided that irregular timing and episodicity are properly handled (that is, the one-hot . . . vector in natural processing language)).
Aharonov, Rawlings, Ouyang, and Pham are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Pham teaches illness trajectory and healthcare processes of a patient encapsulated in a time-stamped sequence of admissions based on recurrent neural networks. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to modeling and predicting patient epilepsy treatment outcomes based on index dates with the predictive medicine RNN sequence modeling of Pham.
The motivation for doing so is to extend Natural Language Processing (NLP) language models to electronic medical records while properly handling irregular timing episodicity of the EMR. (Pham at p. 5, Section 2.3, first partial paragraph).
Regarding claim 21, the combination of Aharonov, Rawlings, Ouyang, and Pham teaches all of the limitations of claim 20, as described above.
Pham teaches wherein the recurrent neural network includes an embedding layer receiving the one-hot or multi-hot vector from the input layer, the embedding layer (Pham at p. 10, Section 3.3., fifth paragraph, teaches [an] approach to learn the embedding matrix E is language modeling with an RNN (that is, an embedding layer receiving the one-hot . . . vector from the input layer)) including a matrix grouping relevant events from the input layer (Pham at p. 9, Section 3.3, second paragraph, teaches powerful alternative to bag-of-words is to embed words into continuous distributed representation in a vector space of M dimensions . . . . Every word is map to a unique vector which is a column in a matrix (that is, a matrix grouping relevant events from the input layer) . . . .) to reduce the dimensions of the features at least fifty fold (Pham at p. 9, Section 3.3, second paragraph, teaches there are several benefits for word embedding. First, the dimensionality is greatly reduced and does not depend on the appearance of new words (to reduce the dimensions of the features at least fifty fold); Examiner points out that the dimensionality reduction realized relates to the mapping with respect to the matrix).
Aharonov, Rawlings, Ouyang, and Pham are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Pham teaches illness trajectory and healthcare processes of a patient encapsulated in a time-stamped sequence of admissions based on recurrent neural networks. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to modeling and predicting patient epilepsy treatment outcomes based on index dates with the predictive medicine RNN sequence modeling of Pham.
The motivation for doing so is because the dimensionality is greatly reduced and does not depend on the appearance of new words, the semantic of a word is represented in a distributed fashion, and manipulation of continuous vectors is much easier with current algebraic tools. (Pham at p. 9, Section 3.3, second paragraph).
Regarding claim 23, the combination of Aharonov, Rawlings, Ouyang, and Pham teaches all of the limitations of claim 20, as described above.
Pham teaches -
wherein the recurrent neural network includes at least one hidden layer (Pham at p. 5, Section 3.1, first paragraph, teaches [a] simple RNN with a single hidden layer as shown in Fig. 1 (at least one hidden layer)) including a plurality of recurrent neural network units (Pham at p. 5, Fig. 1, teaches unites a and h (a plurality of recurrent neural network units)).
Regarding claim 24, the combination of Aharonov, Rawlings, Ouyang, and Pham teaches all of the limitations of claim 20, as described above.
Ouyang teaches -
wherein the recurrent neural network includes a classifier configured to classify each patient as refractory or non-refractory (Ouyang ¶ 0046 teaches the establishing module 114 7 may establish a prediction model based on the specific statistical feature values of the first epilepsy patient. In an embodiment, the establishing module 114 7 may use the specific statistical feature values to train a classifier (e.g., a support vector machine (SVM)), so as to establish the prediction model. As mentioned above, the epilepsy type (the refractory epilepsy/the well-controlled epilepsy) of the first epilepsy patient is known. Accordingly, the establishing module 114 7 may use the epilepsy type of the first epilepsy patient and said specific statistical feature values as training data for the SVM (e.g., a V-SVM). Subsequently, the establishing module 114 7 may locate a hyperplane for discriminating the refractory epilepsy and the well-controlled epilepsy based on the EEG signal segment of the first epilepsy patient (with the known epilepsy type (that is, includes a classifier configured to classify each patient as refractory or non-refractory)).
Aharonov, Rawlings, Ouyang, and Pham are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Pham teaches illness trajectory and healthcare processes of a patient encapsulated in a time-stamped sequence of admissions based on recurrent neural networks. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to modeling and predicting patient epilepsy treatment outcomes in a medical RNN sequence modeling and further with the refractory/non-refractory classifier of Ouyang.
The motivation for doing so is to improve an accuracy of the prediction model for predicting the epilepsy type of a patient. (Ouyang ¶ 0047).
Regarding claim 36, the combination of Aharonov, Rawlings, and Ouyang teaches all of the limitations of claim 14, as described above in detail. 
However, Aharonov, Rawlings, and Ouyang does not explicitly teach -
wherein the pretrained epilepsy refractoriness prediction model is pretrained with comorbidity features related to mental illness.
But Pham teaches -
wherein the pretrained epilepsy refractoriness prediction model is pretrained with comorbidity features related to mental illness (Pham at p. 13, “4.2 Representing Variable-Size Admissions,” first paragraph, teaches [i]n healthcare, risk loosely adds up. A patient with multiple diseases (multiple comorbidities) is more likely to be at risk than those with single condition; Pham at p. 18, teaches [t]he mental health cohort contains more than 11,000 patients (that is, pretrained with comorbidity features related to mental illness)).
Aharonov, Rawlings, Ouyang, and Pham are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Pham teaches illness trajectory and healthcare processes of a patient encapsulated in a time-stamped sequence of admissions based on recurrent neural networks. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to modeling and predicting patient epilepsy treatment outcomes based on index dates with the predictive medicine RNN sequence modeling including mental health comorbidities of Pham.
The motivation for doing so is for improved medical modeling and risk prediction accuracy. (Pham, Abstract).
20.	Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of US Published Application 20110231422 to Rawlings et al. [hereinafter Rawlings], and US Published Application 20160183828 to Ouyang et al. [hereinafter Ouyang] and further in view of Pham et al., “DeepCare: A Deep Dynamic Memory Model for Predictive Medicine,” IEEE (2016) [hereinafter Pham] and Choi et al., “Multi-layer Representation learning for Medical Concepts,” ACM (2016) [hereinafter Choi].
Regarding claim 22, the combination of Aharonov, Rawlings, Ouyang, and Pham teaches all of the limitations of claim 21, as described above. 
However, the combination of Aharonov, Rawlings, Ouyang, and Pham does not explicitly teach -
wherein the embedding layer is pretrained via a Med2Vec technique.
But Choi teaches - 
wherein the embedding layer is pretrained via a Med2Vec technique (Choi, left column of p. 1497, Section 3, third paragraph, & FIG. 2, teaches the architecture of Med2Vec, which learns (that is, pretrained) an embedding function . . . that maps every code in the set of all medical codes . . . to non-negative real-valued vectors of dimension m).
Aharonov, Rawlings, Ouyang, Pham and Choi are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Pham teaches illness trajectory and healthcare processes of a patient encapsulated in a time-stamped sequence of admissions based on recurrent neural networks. Choi teaches pretraining an embedding layer with EHR data in neural networks. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to modeling and predicting patient epilepsy treatment outcomes based on index dates with the RNN embedding layer of Pham and further based on the Med2Vec algorithm of Choi.
The motivation for doing so is because Med2Vec, which not only learns the representations for both medical codes and visits from large EHR datasets with over million visits, but also allows us to interpret the learned representations confirmed positively by clinical experts, and Med2Vec shows significant improvement in prediction accuracy in clinical applications. (Choi, Abstract).
21.	Claims 37-39 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of US Published Application 20110231422 to Rawlings et al. [hereinafter Rawlings], and US Published Application 20160183828 to Ouyang et al. [hereinafter Ouyang] and further in view of Devinsky et al., “Changing the approach to treatment choice in epilepsy using big data,” Epilepsy & Behavior (2016) [hereinafter Devinsky].
Regarding claim 37, the combination of Aharonov, Rawlings, and Ouyang teaches all of the limitations of claim 14, as described above in detail.
Dubinsky teaches wherein the pretrained epilepsy refractoriness prediction model is pretrained with comorbidity features including a neurological comorbidity, substance abuse or a sleep disorder (Devinsky, left column of p. 37, “4. Discussion,” first partial paragraph, teaches the patterns observed reflect the large proportion of the population treated by nonspecialists, and in at least some of these patients, these AEDs may have been prescribed because of comorbid pain, anxiety, or sleep disorders as they were most often given in combination with other AEDs (that is, the pretrained epilepsy refractoriness prediction model is pretrained with comorbidity features including a neurological comorbidity, substance abuse, or a sleep disorder). Indeed, certain comorbid conditions were features used by the model to make its AED predictions. Future studies should evaluate other populations/databases, other therapies (e.g., diet, surgery, neurostimulation), as well as models with more specific outcome measures (e.g., seizure frequency) and perhaps even prospectively collected electronic medical records).
Aharonov, Rawlings, Ouyang, and Devinsky are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Devinsky teaches an index date of a patient relating to an AED treatment change. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to medical output model training and refractory epilepsy probability generation with the comorbidity features of Devinsky.
The motivation for doing so is to so that treatment success is improved when patients received the model-predicted treatment by delivering significantly better health outcomes for patients and providing health-care savings by applying resources more efficiently. (Devinsky, Abstract).
Regarding claim 38, the combination of Aharonov, Rawlings, and Ouyang teaches all of the limitations of claim 14, as described above in detail.
However, the combination of Aharonov, Rawlings, and Ouyang does not explicitly teach -
the pretrained epilepsy refractoriness prediction model is pretrained by excluding patients who failed a first anti-epilepsy drug within 6 months of the prescription of the first anti-epilepsy drug.
But Devinsky teaches the pretrained epilepsy refractoriness prediction model is pretrained by excluding patients who failed a first anti-epilepsy drug within 6 months of the prescription of the first anti-epilepsy drug (Devinsky, left column of p. 33, “2.2 Choice of index date,” first paragraph, teaches An index date was defined as the first date on which a treatment change occurred, where: (1) the new AED regimen switched one or more AEDs in the previous regimen or added an AED to the existing regimen (excluding the case of restarting a past treatment, and including the case of moving from no treatment to AED treatment); (2) the patient had an eligible period of ≥12 months before and after this date; (3) the patient had ≥3 months of pharmacy eligibility prior to this date (that is, an eligible period of ≥ 12 months is the pretrained epilepsy refractoriness prediction model is pretrained by excluding patients who failed a first anti-epilepsy drug within 6 months of the prescription of the first anti-epilepsy drug)). 
Aharonov, Rawlings, Ouyang, and Devinsky are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Devinsky teaches an index date of a patient relating to an AED treatment change. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to medical output model training and refractory epilepsy probability generation with the medical treatment features of Devinsky.
The motivation for doing so is to so that treatment success is improved when patients received the model-predicted treatment by delivering significantly better health outcomes for patients and providing health-care savings by applying resources more efficiently. (Devinsky, Abstract).
Regarding claim 39, the combination of Aharonov, Rawlings, and Ouyang teaches all of the limitations of claim 14, as described above in detail.
However, the combination of Aharonov, Rawlings, and Ouyang does not explicitly teach -
wherein the pretrained epilepsy refractoriness prediction model is pretrained to predict, at a point when the patient experiences a first anti-epilepsy drug failure, whether the patient will eventually become refractory or will remain non-refractory.
But Devinsky teaches -
wherein the pretrained epilepsy refractoriness prediction model is pretrained to predict, at a point when the patient experiences a first anti-epilepsy drug failure, whether the patient will eventually become refractory or will remain non-refractory (Devinsky, left column of p. 34, “2.4.3. Analysis of health-care service utilization,” first paragraph, teaches [t]he expected use if model-predicted AED regimen was always prescribed in the following manner. First, the population of patients in the test data set was divided into those with successful outcomes and those that failed and calculated the average use per subpopulation: Usuccess and Ufail. Second, for each patient in the test data set, the expected utilization was estimated for the model-predicted AED regimen as p ∗ Usuccess + (1 − p) ∗ Ufail, where p is the success probability for the patient and the model-predicted AED (as an intended use, the pretrained model predicts an outcome based on the data input to the pretrained model; in view of the above, the successful outcomes and the failed outcomes are that the model is pretrained to predict, at a point when the patient experiences a first anti-epilepsy drug failure, whether the patient will eventually become refractory or will remain non-refractory)).
Aharonov, Rawlings, Ouyang, and Devinsky are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Devinsky teaches an index date of a patient relating to an AED treatment change. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Aharonov, Rawlings, and Ouyang pertaining to medical output model training and refractory epilepsy probability generation with the medical treatment features of Devinsky.
The motivation for doing so is to so that treatment success is improved when patients received the model-predicted treatment by delivering significantly better health outcomes for patients and providing health-care savings by applying resources more efficiently. (Devinsky, Abstract).
22.	Claims 33 and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of Pham et al., “DeepCare: A Deep Dynamic Memory Model for Predictive Medicine,” IEEE (2016) [hereinafter Pham], and Choi et al., “Multi-layer Representation learning for Medical Concepts,” ACM (2016) [hereinafter Choi], and further in view of US Published Application 20160183828 to Ouyang et al. [hereinafter Ouyang].
Regarding claim 33, Aharonov teaches [a] computer platform (Aharonov ¶ 0047 teaches a computing device 110) for generating epilepsy refractoriness predictions comprising:
a client configured for interfacing with a data interface server, the data interface server configured to request formatted electronic medical records data for a patient from an electronic medical records database (Aharonov ¶ 0009 teaches that the problem is to characterize subpopulations with a high (or low) relative response to the given exposure with respect to the alternative. This problem becomes very challenging when the number of population characteristics is large, such as is the case in electronic medical records data (that is, formatted electronic medical records data for a patient from an electronic medical records database); Aharonov ¶ 0050 teaches that the [c]omputing device 110 may also include a network adapter or interface 916, such as a TCP/IP adapter card or wireless communication adapter (such as a 4G wireless communication adapter using OFDMA technology). Application programs 928 on computing device 110 (that is, a client configured for interfacing with a data interface server) may be downloaded to the computing device from an external computer or external storage device (that is, an electronic medical records database) via a network . . . and network adapter or interface 916. . . . The network may comprise . . . gateway computers and/or edge servers (that is, the data interface server configured to request formatted electronic medical records data for a patient from an electronic medical records database));
a feature mapping tool configured for mapping features from the formatted electronic medical records data into a further format (Aharonov ¶¶ 0014-18 teaches the present invention may be viewed as a machine learning pipeline . . . where for each subject the following information is available (that is, the formatted medical records data): (1) Whether the subject was exposed to exposure 1 (T1) or exposure 2 (T2). (2) Observational data (e.g., age, gender, past exposures, etc.), from which population characteristics associated with the subject, can be extracted. (3) Binary outcome of the exposure, i.e., success or failure. The machine learning pipeline may answer the question of what affects the direction (i.e., positive or negative) and magnitude of a response to T1 vs. T2, and may be used to devise an [Relative Response Score (RRS)]. . . . Based on the RRS, one can take a population of subjects and divide it into subpopulations (that is, mapping features) that respond better/worse/same, or more generally at some level of difference (e.g., better by an amount or percentage, worse by an amount or percentage, etc.) to T1 vs. T2 with respect to a defined outcome. This is sometimes referred to as stratification (that is, a feature mapping tool configured for mapping features from the formatted electronic medical records data into a further form));
a model deployment tool configured for deploying a pretrained . . . prediction model (Aharonov ¶ 0020 teaches that [i]n supervised machine learning, a classification function may be inferred, or trained, from a set of labeled training data. The training data consists of training examples, typically pairs of input objects and desired output objects, for example class labels. During training, the parameters of the model are adjusted, usually iteratively, so that inputs are assigned to one or more of the classes to some degree of accuracy, based on a predefined metric. The inferred classification function can then be used to classify new examples (that is, a model deployment tool configured for deploying a . . . prediction model));
an . . . prediction generator configured for generating an . . . prediction for the patient by running the mapped features through the pretrained . . . prediction model (Aharonov ¶ 0025 teaches [o]utcome model 118 estimates the probability of exposure success Pr(Y=1|E=e, x), in accordance with an embodiment of the invention. Here, the variable Y indicates the outcome, Y=1 for success, Y=0 for failure, E indicates the exposure, E=1 for T1, E=0 for T2, and x represents population characteristics (that is, an . . . prediction generator configured for generating an prediction for the patient by running the mapped features through the pretrained . . . prediction model), the . . . prediction generator including an . . . prediction application configured for generating a display representing the . . . prediction (Aharonov ¶ 0051 teaches [d]evice drivers 912 interface to display screen 920 for imaging (that is, an . . . prediction application configured for generating a display representing the epilepsy refractoriness prediction); Examiner notes that “configured for generating a display” is not positively recited, and accordingly, not afforded patentable weight), the . . . prediction indicating a likelihood the patient will fail more than a predetermined number of . . . drugs (Aharonov ¶ 0021 teaches [b]inary logistic regression refers to the problem of determining a logistic function of x when the dependent variable is binary, that is the observed outcome for the dependent variable, such as a label or class, can have only one of two possible values, such as success or failure; Aharonov ¶ 0024 teaches datastore 122 may include medical data for many patients, with known treatments and outcomes (that is, indicating a likelihood the patient will fail more than a predetermined number of . . . drugs). Datastore 122 may reside, for example, on computer readable storage media 908);
* * *
Though Aharonov teaches the feature of medical model training and prediction, Aharonov does not does not explicitly teach -
* * *
the pretrained epilepsy refractoriness prediction model being a recurrent neural network including a plurality of layers,
the recurrent neural network including an input layer providing the features in natural processing language and an embedding layer receiving the features from the input layer, the embedding layer including a matrix grouping relevant events all occurring prior to the patient being prescribed an anti-epilepsy drug from the input layer to reduce the dimensions of the features at least fifty fold, . . . .
But Pham teaches -
* * *
the pretrained epilepsy refractoriness prediction model being a recurrent neural network including a plurality of layers (Pham at p. 2, Section 1, first full paragraph, teaches DeepCare is built on Long Short-Term Memory (LSTM) [14, 15], a recurrent neural network equipped with memory cells to store experiences. At each time-step, the LSTM reads an input, updates the memory cell, and returns an output. Memory is maintained through a forget gate that moderates the passing of memory from one time step to another, and is updated by seeing new input at each time step. The output is determined by the memory and moderated by an output gate (that is, a recurrent neural network including a plurality of layers)),
the recurrent neural network including an input layer providing the features in natural processing language (Pham at p. 9, Section 3.3, first paragraph, teaches input fed into many machine learning models (that is, an input layer) is often represented as a x-length feature vector (providing the features); Pham at p. 5, Section 2.3, first partial paragraph, teaches [a] major difference [with natural language processing (NLP)] is the . . . precise timing in EMR, as well as the episodic nature. This suggests that it is possible to extend NLP language models to EMR, provided that irregular timing and episodicity are properly handled (that is, an input layer providing the features in natural processing language)) and an embedding layer receiving the features from the input layer (Pham at p. 10, Section 3.3., fifth paragraph, teaches [an] approach to learn the embedding matrix E is language modeling with an RNN (that is, an embedding layer receiving the features from the input layer)), the embedding layer including a matrix grouping relevant events (Pham at p. 9, Section 3.3, second paragraph, teaches powerful alternative to bag-of-words is to embed words into continuous distributed representation in a vector space of M dimensions . . . . Every word is map to a unique vector which is a column in a matrix (that is, a matrix grouping relevant events from the input layer) . . . .) all occurring prior to the patient being prescribed an anti-epilepsy drug from the input layer (Pham, Abstract, teaches [p]ersonalized predictive medicine (that is, to predict medicine on a personal basis is prior to the patient being prescribed an anti-epilepsy drug)) to reduce the dimensions of the features at least fifty fold (Pham at p. 9, Section 3.3, second paragraph, teaches there are several benefits for word embedding. First, the dimensionality is greatly reduced and does not depend on the appearance of new words (to reduce the dimensions of the features at least fifty fold); Examiner points out that the dimensionality reduction realized relates to the mapping with respect to the matrix), . . . .
Aharonov and Pham are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Pham teaches modeling of irregular timing in EMR based on a recurrent neural network architecture. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the teachings of the combination of Aharonov pertaining to predicting patient diagnoses with the medical prediction RNN embedding layer of Pham.
The motivation for doing so is because the dimensionality is greatly reduced and does not depend on the appearance of new words, the semantic of a word is represented in a distributed fashion, and manipulation of continuous vectors is much easier with current algebraic tools. (Pham at p. 9, Section 3.3, second paragraph).
However, the combination of Aharonov and Pham does not explicitly teach - 
* * *
. . . the embedding layer being pretrained via a Med2Vec technique, the matrix being a weight matrix included medical codes weighted with respect to epilepsy refractoriness prediction.
But Choi teaches -
* * *
. . . the embedding layer being pretrained via a Med2Vec technique (Choi, left column of p. 1497, Section 3, third paragraph, & FIG. 2, teaches the architecture of Med2Vec, which learns (that is, pretrained) an embedding function . . . that maps every code in the set of all medical codes . . . to non-negative real-valued vectors of dimension m), the matrix being a weight matrix included medical codes weighted with respect to epilepsy refractoriness prediction (Choi, left column of p. 1497, 3.1 Med2Vec Architecture, first paragraph, teaches [g]iven a visit Vi, we use a multi-layer perceptron (MLP) to generate the corresponding visit representations vi . . . using the code weight matrix (that is, the matrix being a weight matrix include medical codes); see also Choi, right column of p. 1495, Section 1, last full paragraph, teaches Med2Vec, a simple and robust algorithm to efficiently learn succinct code- (that is, “succinct” being medical codes pertaining to a procedure, such as with respect to epilepsy refractoriness prediction), and visit-level representations).
Aharonov, Pham, and Choi are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed Pham teaches an embedding layer based on a recurrent neural network architecture. Choi teaches pretraining an embedded layer with EHR data in neural networks. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the teachings of the combination of Aharonov and Pham pertaining to predicting patient diagnoses based on medical prediction using RNN embedding layer and further based on the Med2Vec algorithm and matrix code weighting of Choi.
The motivation for doing so is because Med2Vec, which not only learns the representations for both medical codes and visits from large EHR datasets with over million visits, but also allows interpretation of the learned representations confirmed positively by clinical experts, and Med2Vec shows significant improvement in prediction accuracy in clinical applications. (Choi, Abstract).
Though Aharonov, Pham, and Choi, each teach medical model training and prediction based on patient medical record data, the combination thereof does not explicitly teach that the prediction model, pretrained prediction model, or prediction generator, pertains to “epilepsy refractoriness”, and that the prediction application configured for generating a display “representing the epilepsy refractoriness prediction”.
But Ouyang teaches the models and generators are directed to “epilepsy refractoriness” (Ouyang ¶ 0049 teaches the prediction module 114 8 may predict whether the second epilepsy patient belongs to the well-controlled epilepsy or the refractory epilepsy based on a classified result).
Aharonov, Pham, Choi and Ouyang are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed Pham teaches an embedding layer based on a recurrent neural network architecture. Choi teaches pretraining an embedded layer with EHR data in neural networks. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the teachings of the combination of Aharonov, Pham, and Choi pertaining to predicting patient diagnoses based on medical prediction using an RNN embedding layer and further based on a Med2Vec algorithm and matrix code weighting with the epilepsy type prediction model of Ouyang.
The motivation for doing so is to improve an accuracy of the prediction model for predicting the epilepsy type of a patient. (Ouyang ¶ 0047).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 34, the combination of Aharonov, Pham, Choi, and Ouyang teaches all of the limitations of claim 33, as described in detail above.
Choi teaches -
wherein the medical codes indicate at least one of . . . generalized convulsive epilepsy (Choi, Table 5, teaches medical codes indicating generalized convulsive epilepsy), . . . other persistent mental disorders due to conditions classified elsewhere (Choi, Table 5, teaches medical codes indicating persistent mental disorders) . . . .
23.	Claim 31 is rejected under 35 U.S.C. § 103 as being unpatentable over over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of US Published Application 20110231422 to Rawlings et al. [hereinafter Rawlings], and US Published Application 20160183828 to Ouyang et al. [hereinafter Ouyang], and further in view of US Published Application 20160180041 to Pestian et al. [hereinafter Pestian] and Ramos-Lizana et al., “Early Prediction of Refractory Epilepsy in Childhood,” British Epilepsy Ass’n (2009) [hereinafter Ramos-Lizana].
Regarding claim 31, the combination of Aharonov, Rawlings, and Ouyang teaches all of the limitations of claim 25, as described above in detail.
However, the combination of Aharonov, Rawlings, and Ouyang fails to explicitly teach -
wherein the pretrained epilepsy refractoriness prediction model is pretrained with a patient cohort defined by a target variable for refractoriness based on a number of anti-epilepsy drugs prescribed to each patient in the electronic health records or medical claims data,
the patient cohort used to pretrain the pretrained epilepsy refractoriness prediction model including a group of control patients and case patients, the control patients being defined as nonrefractory patients . . . and the case patients being defined as refractory patients . . . .
But Pestian teaches -
wherein the pretrained epilepsy refractoriness prediction model is pretrained with a patient cohort (Pestian ¶ 0035 teaches the training data consists of n-grams (that is, pretrained with a patient cohort)) defined by a target variable for refractoriness (Pestian ¶ 0035 teaches [the] n-grams [are] extracted from two corpora of clinical text (that is, defined by a target variable for refractoriness)) based on a number of anti-epilepsy drugs prescribed to each patient in the electronic health records or medical claims data (Pestian ¶ 0031 teaches where ontology for epilepsy [that includes a drug class and subclass]:

    PNG
    media_image1.png
    61
    307
    media_image1.png
    Greyscale

where the term classes or subclasses comprise the ICD-9-CMR codes (medical claims data) for epilepsy classification (that is, the target variable . . . based on a number of anti-epilepsy drugs prescribed to each patient in the . . . medical claims data)),
the patient cohort used to pretrain the pretrained epilepsy refractoriness prediction model including a group of control patients and case patients (Pestian ¶ 0035 teaches the training data consists of n-grams extracted from two corpora of clinical text (that is, a group of control patients and case patients)), the control patients being defined as nonrefractory patients (Pestian ¶ 0035 teaches a second corpora from patients who had non-intractable epilepsy (that is, the control patients being defined as nonrefractory patients)) . . . and the case patients being defined as refractory patients (Pestian ¶ 0035 teaches a first corpora from patients who had intractable epilepsy (that is, the control patients being defined as refractory patients)).
Aharonov, Rawlings, Ouyang, and Pestian are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Pestian teaches analysis of text in patient records to train a model to discern between refractory and non-refractory epilepsy. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the teachings of the combination of Aharonov, Rawlings, and Ouyang pertaining to predicting patient diagnoses including the epileptic seizure prediction through epileptic predictors with the textual analysis of patient records to discern refractory and non-refractory epilepsy of Pestian.
The motivation for doing so is to take advantage of natural language processing on building predictive models of disease progression and of mortality risk. (Pestian ¶ 0004). 
However, the combination of Aharonov, Rawlings, Ouyang and Pestian does not explicitly teach -
* * *
the control patients being defined as nonrefractory patients who have failed only the first amount of anti-epilepsy drugs and the case patients being defined as refractory patients who have failed at least a second amount of anti-epilepsy drugs greater than the first amount.
But Ramos-Lizana teaches -
the control patients being defined as nonrefractory patients who have failed only the first amount of anti-epilepsy drugs and the case patients being defined as refractory patients who have failed at least a second amount of anti-epilepsy drugs greater than the first amount. (Ramos-Lizana, Abstract, teaches the definition of refractory epilepsy is the failure of [greater than] 2 drugs (that is, those drugs below “2” being who have failed only the first amount of anti-epilepsy drugs and those drugs above “2” anti-epilepsy drugs being those who have failed at least a second amount of anti-epilepsy drugs greater than the first amount)).
Aharonov, Rawlings, Ouyang, Pestian, and Ramos-Lizana are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Pestian teaches analysis of text in patient records to train a model to discern between refractory and non-refractory epilepsy. Ramos-Lizana teaches predictor analysis for refractory epilepsy. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the teachings of the combination of Aharonov, Rawlings, Ouyang, and Pestian pertaining to predicting patient diagnoses including the epileptic seizure prediction through epileptic predictors with the textual analysis of patient records to discern refractory and non-refractory epilepsy of patients in Ramos-Lizana.
The motivation for doing so is because the syndromic diagnosis and a few prognostic factors are valuable for the early prediction of refractory epilepsy in children. (Ramos-Lizana, left column of p. 416, “4. Discussion”, last paragraph).
24.	Claim 32 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154279 to Aharonov et al. [hereinafter Aharonov] in view of US Published Application 20110231422 to Rawlings et al. [hereinafter Rawlings], and US Published Application 20160183828 to Ouyang et al. [hereinafter Ouyang], and further in view of US Published Application 20160180041 to Pestian et al. [hereinafter Pestian].
Regarding claim 32, the combination of Aharonov, Rawlings, and Ouyang teaches all of the limitations of claim 25, as described in detail above.
However, the combination of Aharonov, Rawlings, and Ouyang does not explicitly teach -
wherein all of the mapped features analyzed by the pretrained epilepsy refractoriness prediction model occur prior to an index date for the patient, the index date being defined as the date of failure of a first anti-epilepsy drug for the patient.
But Pestian teaches -
wherein all of the mapped features analyzed by the pretrained epilepsy refractoriness prediction model occur prior to an index date for the patient, the index date being defined as the date of failure of a first anti-epilepsy drug for the patient (Pestian ¶ 0033 teaches the epilepsy ontology further comprises . . . classes (that is, the mapped feature analyzed by the . . . model) that describe concepts relating to the patient’s historical drug treatment, including, for example, used a previous [drug] treatment, started as a new [drug treatment] (that is, there being an incident of a first anti-epilepsy drug such that the mapped features . . . occur prior to an index date for the patient, the index date being defined as the date of failure of a first anti-epilepsy drug for the patient)).
Aharonov, Rawlings, Ouyang, and Pestian are from the same or similar field of endeavor. Aharonov teaches for a number of subsets of patient treatment, an outcome model that estimates the probability of an outcome is trained, and based on the output model, an individual odds ratio (iOR) is computed. Rawlings teaches use of models for clinical trials in real-time or near real-time. Ouyang teaches establishing a prediction model based on the specific statistical feature values of the epilepsy patient for determining epilepsy type. Pestian teaches analysis of text in patient records to train a model to discern between refractory and non-refractory epilepsy. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the teachings of the combination of Aharonov, Rawlings, and Ouyang pertaining to predicting patient diagnoses including the epileptic seizure prediction through epileptic predictors with the textual analysis of patient records to discern refractory and non-refractory epilepsy of Pestian.
The motivation for doing so is to take advantage of natural language processing on building predictive models of disease progression and of mortality risk. (Pestian ¶ 0004).
Response to Arguments
25.	Applicant’s arguments filed 27 May 2020 have been fully considered but the Applicant’s amendments necessitated the new grounds of rejection presented in this office action.
Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US Published Application 20120041277 entitled “System & Method for Predicting Near-Term Patient Trajectories,” to Ebadollahi et al., filed 21 August 2010) teaches a model analyzer configured to employ retrofitted optimal prediction models from similar patients to predict near term measurements of the query patient. 
27.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122